Case 3:15-cv-00675-JBA Document 1939-2 Filed 05/03/21 Page 1 of 2




                   EXHIBIT B
                                        DISGORGEMENT CONCEDED BY THE SEC AS TIME-BARRED
                                        PREJUDGMENT INTEREST AS A % OF SEC DISGORGEMENT

                                       SEC's Alleged                                                                        SEC's prejudment
                        Date of        Disgorgement      Conceded by SEC      Court Ruling as    SEC's prejudgment        interest as % of SEC's
     Company          Transaction         Amount          As Time-Barred       Time-Barred       interest calculation    disgorgement amount (1)

                                                        Yes, Doc #667 at     Yes, Doc. #835 at
  Company D        Dec-04             NA                10, 13               29-30               NA

                                                        Yes, Doc #667 at     Yes, Doc. #835 at
                   Jul-06             $1,800,000        10, 13               29-30               $854,245.33            47.5%

                                                        Yes, Doc #667 at     Yes, Doc. #835 at
                   Jan-07             $6,600,000        10, 13               29-30               $2,751,277.09          41.7%

                                                        Yes, Doc #667 at     Yes, Doc. #835 at
                   Aug-07             $800,528.81       10, 13               29-30               $282,707.40            35.3%

                                                        Yes, Doc #667 at     Yes, Doc. #835 at
  Company E        Jul-05             $1,360,000        10, 13               29-30               $787,755               57.9%

                                                        Yes, Doc #667 at     Yes, Doc. #835 at
                   Nov-05             $92,285.15        10, 13               29-30               $50,348.80             54.6%

                                                        Yes, Doc #667 at     Yes, Doc. #835 at
  Company J        Apr-06             $1,800,000        10, 13               29-30               $887,415               49.3%

                                                        Yes, Doc #667 at     Yes, Doc. #835 at
  Company F        Jun-07             $250,030          10, 13               29-30               $92,866                37.1%

                                                        Yes, Doc #667 at     Yes, Doc. #835 at
                   Oct-07             $516,417          10, 13               29-30               $173,184               33.5%
                                                                                                                                                        Case 3:15-cv-00675-JBA Document 1939-2 Filed 05/03/21 Page 2 of 2




                                                        Yes, Doc #667 at     Yes, Doc. #835 at
  Company G        Dec-07 / Jan-08    $4,701,050.56     10, 13               29-30               $1,476,809.93          31.4%

                                                        Yes, Doc #667 at     Yes, Doc. #835 at
                   Oct-09             $2,101,185.45     10, 13               29-30               $416,451.48            19.8%

                                                        Yes, Doc #667 at     Yes, Doc. #835 at
  Company H        Apr-09             $2,229,509.58     10, 13               29-30               $491,674.81            22.1%

  TOTAL TIME-BARRED                   $22,251,006.55                                             $8,264,734.59          37.1%

Note (1): Calculated as "SEC's Prejudgment Interest Calculation" divided by "SEC's Alleged Disgorgement Amount." For example, using July-06 Company D
transaction would result in $854,245.33 divided by $1,800,000 which equals 47.5%. The same methodology is used for all transactions.
